Case 1:19-sw-00398-LDA Document 4 Filed 11/20/19 Page 1 of 1 PagelD #: 69

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

IN RE: SEARCH WARRANT Misc. No. 1:19SW 398 LDA

MOTION TO UNSEAL

The United States of America, by and through its attorneys, Aaron L. Weisman,
United States Attorney, and William J. Ferland, Assistant United States Attorney, moves
that the Application for Search Warrant, Search Warrant and Supporting Affidavit in

the above-referenced matter be unsealed.

Respectfully submitted,

UNITED STATES OF AMERICA
By its Attorney,

AARON L. WEISMAN
United States Attorney

WILLIAMY FERLAND

Assistant U.S. Attorney

U.S, Attorney's Office

50 Kennedy Plaza, 8th FL
Providence, RI 02903

Tel (401) 709-5000

Fax (401) 709-5001

Email: william.ferland@usdoj.gov

 

J usestx D. ALMOND
U.S. MAGISTRATE CQURT JUDGE

DATE /¢/ 24,

 
